          Case 1:20-cv-00360-LEK-ATB Document 26 Filed 06/08/20 Page 1 of 6




                                                   TABLE OF CONTENTS



PRELIMINARY STATEMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

POINT I

PLAINTIFFS’ CLAIMS ARE NOT MOOTED BY “PHASE I” REOPENING . . . . . . . . . . . . . . 2

POINT II

ESD CAN BE SUED UNDER 42 U.S.C. § 1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

POINT III

ESD’s DETERMINATION VIOLATES THE SECOND AMENDMENT . . . . . . . . . . . . . . . . . 4

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
       Case 1:20-cv-00360-LEK-ATB Document 26 Filed 06/08/20 Page 2 of 6




                                  PRELIMINARY STATEMENT

       This memorandum of law is submitted in reply in further support of Plaintiffs’ motion for

partial summary judgment and in opposition to Defendants’ cross-motion for summary judgment.



                                           ARGUMENT

                                              POINT I

          PLAINTIFFS’ CLAIMS ARE NOT MOOTED BY “PHASE I” REOPENING

       The United States Supreme Court, in Trinity Lutheran Church of Columbia, Inc. v.

Comer, 137 S. Ct. 2012 (2017), held that a state governor’s “voluntary cessation of a challenged

practice does not moot a case unless ‘subsequent events ma[ke] it absolutely clear that the

allegedly wrongful behavior could not reasonably be expected to recur.’” 137 S. Ct. at 2019 n.1

(2017) (modification in original) (quoting Friends of the Earth, Inc. v. Laidlaw Environmental

Services (TOC), Inc., 528 U.S. 167, 189 (2000)). Here, Defendants “have not carried the ‘heavy

burden’ of making ‘absolutely clear’ that [they] could not revert to [their prior] policy,” id., of

imposing unconstitutional infringements on the sale of firearms, because the change in policy

is neither permanent nor irrevocable. See Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013);

City of L.A. v. Lyons, 461 U.S. 95, 101 (1983).

       Indeed, the reopening currently under way is repeatedly described in Defendants’ papers

as “Phase I” of a process that may or may not continue. See Brief (Doc. 24-1) at 3 (describing

health “benchmarks” that must be met, all of which are, by definition, variables that could

change); Fine Dec. (Doc. 24-16) at ¶ 40.


                                                  2
       Case 1:20-cv-00360-LEK-ATB Document 26 Filed 06/08/20 Page 3 of 6




       Although it is true that Plaintiff Dark Storm is now permitted to operate in essentially the

manner proposed in the Morrisey Declaration, see Brief at 6, the COVID-19 crisis is not a

situation in which certainty as to future outcomes can be expected. If cases of the disease go back

on the rise, it is inevitable that the complained-of policy will be re-implemented. Defendants go

to great lengths in their papers to point out how unprecedented this crisis is, but it is precisely for

that reason that recent measures giving temporary relief to the plaintiffs here cannot be assumed

to be continued if a resurgence of infections occurs.



                                              POINT II

                          ESD CAN BE SUED UNDER 42 U.S.C. § 1983

       Defendants argue that Brentwood Academy v. Tennessee Secondary School Athletic

Ass’n, 531 U.S. 288 (2001), is inapposite, and the ESD has Eleventh Amendment sovereign

immunity on the theory that it is “a state agency and not a private actor,” Brief at 7. But this

ignores the fact that ESD, as an entity existing under the laws of the State of New York, is

nothing more nor less than a domestic business corporation—as indicated by the Department of

State’s own listing (see Document 16-5).

       To claim Eleventh Amendment sovereign immunity, ESD must show that it is indeed an

arm of the State. This it has failed to do. While the Fine Declaration (Doc. 24-16) speaks of the

Department of Economic Development (“DED”) and the New York State Urban Development

Corporation being “collectively . . . known as” ESD, see id. at ¶ 1, the consequences of sovereign

immunity cannot be based on such an amorphous premise. The Executive Orders at issue

delegated interpretive authority to ESD, a corporation, and that corporation exercised that


                                                   3
       Case 1:20-cv-00360-LEK-ATB Document 26 Filed 06/08/20 Page 4 of 6




interpretive authority to the detriment of Plaintiffs’ rights. ESD is by no means automatically

immune from suit based on its simply being “known as” an entity that somehow subsumes a state

department (DED). See generally John R. Pagan, “Eleventh Amendment Analysis,” 39 Ark. L.

Rev. 447 (1986).



                                              POINT III

            ESD’s DETERMINATION VIOLATES THE SECOND AMENDMENT

       The Second Amendment “protect[s] an individual right to use arms for self-defense,” and

“takes certain policy choices off the table.” Heller, 554 U.S. at 616, 636. In Heller, it was the

complete prohibition on handguns that made the policy choice untenable. Here, ESD’s

determination has amounted to a policy choice (it was delegated authority to determine whether it

is in the “best interest of the state” to have a given business’s workforce continue), and one

which goes even further than the ban at issue in Heller because it makes any and all legal

acquisition of firearms and ammunition impossible.

       Defendants argue in their opposition, Brief at 10, that because Dark Storm’s business

interests are affected, there is no “freestanding right” to sell firearms. But here, all businesses

selling firearms were affected by ESD’s decision, such that persons throughout the state were

(and may again become) wholly unable to purchase firearms or ammunition. Were a parallel to

the Defendants’ argument to be made in a First Amendment context, it would be ludicrous. If an

Executive Order were interpreted so as to shut down all newspapers, news television, news radio,

etc., it would be axiomatic that First Amendment issues would be implicated. Just as such

closures of news media would implicate the First Amendment by virtue of citizens’ right to

acquire information, so does a closure of gun stores implicate the Second Amendment by virtue

of citizens’ right to acquire firearms or ammunition.

                                                  4
       Case 1:20-cv-00360-LEK-ATB Document 26 Filed 06/08/20 Page 5 of 6



       As federal courts have repeatedly recognized, the “right to possess firearms for protection

implies . . . corresponding right[s]” without which “the core right wouldn’t mean much.” Ezell v.

City of Chicago, 651 F.3d 684, 704 (7th Cir. 2011) (addressing right to train with firearms). And

the right to keep and bear arms would mean little indeed without the corresponding right to

acquire arms in the first place. Indeed, if the right to possess a firearm is to have any meaning, it

necessarily must include the right to acquire a firearm, which makes the right of acquisition the

most fundamental prerequisite of legal gun ownership. See Illinois Ass’n of Firearms Retailers

v. City of Chicago, 961 F. Supp. 2d 928, 930, 938 (N.D. Ill. 2014). Correspondingly, “without

bullets, the right to bear arms would be meaningless.” Jackson v. City & County of San

Francisco, 746 F.3d 953, 967 (9th Cir. 2014). Courts have consistently held that “the right to

possess firearms for protection implies a corresponding right to obtain the bullets necessary to

use them.” Id. (internal quotation marks omitted); see also Duncan v. Becerra, 265 F. Supp. 3d

1106, 1117 (S.D. Cal. 2017), aff'd 742 Fed. App’x 218 (9th Cir. 2018) (“Without protection for

the closely related right to keep and bear ammunition magazines for use with the arms designed

to use such magazines, the Second Amendment would be toothless.”) (internal quotation marks

omitted)).




                                                  5
      Case 1:20-cv-00360-LEK-ATB Document 26 Filed 06/08/20 Page 6 of 6



                                     CONCLUSION

             For all of the foregoing reasons, Plaintiffs’ motion should be GRANTED and

Defendants’ cross-moton DENIED.

                                                        James M. Maloney
                                                          June 8, 2020




                                            6
